      Case 1:20-cv-10497-MKV Document 23 Filed 09/13/21 Page 1 of 1
                                                     USDC SDNY
                                                     DOCUMENT
                                                     ELECTRONICALLY FILED
                                                     DOC #:
UNITED STATES DISTRICT COURT
                                                     DATE FILED: 9/13/2021
SOUTHERN DISTRICT OF NEW YORK

 ARENSON OFFICE FURNISHINGS, INC,

                           Plaintiff,
                                                                       1:20-cv-10497-MKV
                             -against-
                                                                              ORDER
 MICHAEL KOPELMAN,

                           Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       This matter is before the Court on Defendant Michael Kopelman’s Motion to Dismiss

Plaintiff’s Complaint filed on June 8, 2021. [ECF No. 18]. On May 11, 2021, this Court set a

briefing schedule directing Plaintiff to submit an opposing brief to Defendant’s Motion to Dismiss

on or before July 7, 2021 and for the Defendant to then reply by July 22, 2021. [ECF No. 17].

       On June 25, 2021, this Court granted the parties’ motion to extend briefing deadlines. [ECF

No. 22]. Plaintiff was directed to file a brief in opposition to Defendant’s Motion to Dismiss by

August 6, 2021. [ECF No. 22]. Plaintiff has not filed an opposition brief.

       IT IS HEREBY ORDERED that Plaintiff is to file a brief in opposition to Defendant’s

Motion to Dismiss filed on June 8, 2021 on or before September 17, 2021. Should the Plaintiff

fail to file an opposition brief at that time, Defendant’s Motion to Dismiss Plaintiff’s Complaint

filed on June 8, 2021 shall be considered unopposed.

SO ORDERED.
                                                    _________________________________
Date: September 13, 2021                                  MARY KAY VYSKOCIL
      New York, NY                                       United States District Judge




                                                1
